Citation Nr: 0632294	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  06-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 10, 
2004, for service connection for diabetes mellitus type II.



REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Pennsylvania Bureau for Military/Veterans 
Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision that assigned 
an effective date of August 10, 2004, for the award of 
service connection and compensation for diabetes mellitus 
type II.  

In May 2006, the veteran withdrew his prior request for a 
Board hearing, in writing.

The Board notes that, in February 2006, the veteran had 
raised the issues of service connection for diabetic 
retinopathy, and for bladder and bowel problems.  As those 
issues have not been adjudicated by the RO, they are referred 
to the RO for appropriate action.  


FINDING OF FACT

On August 30, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification in writing 
from the veteran, through his authorized representative, that 
he wanted to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  In a statement received in August 2006, 
the veteran's representative wrote that the veteran wanted to 
withdraw this appeal.  The withdrawal has the effect of 
withdrawing the notice of disagreement and substantive 
appeal.  38 C.F.R. § 20.204(c) (2006).  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


